DETAILED ACTION
This action is pursuant to the claims filed on June 1, 2018. Claims 18-37 are pending. Claims 1-17 is cancelled.  A first action on the merits of claims 18-37 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: anchoring means in claim 18 & 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0142] explains the anchoring means include a balloon, deflectable wire-based structure, an expandable/retractable spring, a mesh, or a stent or a magnetic-based structure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 18-24 and 30-36 are rejected under pre-AIA  35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Werneth (U.S. PGPub. No. 2006/0106375, see IDS).
In regard to independent claims 18 & 30 and claims 19-24 & 31-36, Werneth discloses a method of monitoring, managing and protecting esophageal tissue during ablation, the method comprising the steps of:
providing a monitoring system (system in Fig. 1 & 7), said monitoring system comprising a monitoring shaft (shaft 301 in Fig. 1), said monitoring shaft having a tubular body, wherein the monitoring shaft has a proximal portion and a distal portion, said monitoring system further comprising an anchoring means (carrier assembly 320 in Fig. 7) provided at the distal portion of the monitoring shaft, wherein the anchoring means has an anterior surface and a posterior surface, and at least one monitoring electrode on the anterior surface of the anchoring means  ([0012], [0058]: balloon 305 is concentric with shaft 301 and a functional element, such as a transducer or sensor not shown, can be mounted on the exterior surface of the balloon);
inserting a monitoring shaft/esophageal catheter in the esophagus such that said monitoring electrode on the monitoring shaft is aligned with and facing the posterior wall claims 23, 24, 35 & 36);
deploying said anchoring means of said monitoring shaft such that the anterior surface of the anchoring means is facing the posterior wall of the atrium (the distal end of the shaft 301 faces the atrium in Fig. 1);
inserting an ablation electrode in the endocardial chamber ([0012], [0091]: catheter shaft 101 is inserted into the endocardial chamber as shown in Fig. 1; the catheter shaft 101 comprises electrode);
operatively connecting an electrical response assessment system to the monitoring electrode on the monitoring shaft and to the ablation electrode in the endocardial chamber ([0015]-[0017], [0109]: calculating means determine the distance between the location element of the ablation catheter and the sensor of the esophageal probe);
measuring at least one electrical characteristic of the tissue between the at least one electrode of the esophageal catheter and to the at least one other electrode proximate the atrium to determine whether to modify/stop ablation energy delivered to the endocardial electrode ([0061]-[0063],[0109], [0117]-[0120],[0122]: the esophageal probe comprises functional elements and signal received from the sensors entered into the user interface for determining one or more system parameters including ablation settings) and determine whether to inform a practitioner for potential damaging the esophagus 
In regard to claims 29 & 37, Werneth further discloses a thermal sensor which is operatively coupled to the electrical response assessment system and configured to measure the electrical and thermal characteristics of tissue between an anterior wall of the esophagus and a posterior endocardial wall of the atrium ([0061]-[0062],[0109], [0117]-[0120],[0122]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werneth as applied to claim 18 above, and further in view of Bencini (U.S. PGPub. No. 2010/0204691).
In regard to claims 25 and 26, Werneth discloses the invention substantially as claimed in claim 18 and discussed above. However, Werneth does not disclose wherein the inflatable/deflatable balloon comprises a plurality of segments containing different fluid.
Bencini teaches a probe comprising an inflatable/deflatable balloon at its distal end (insulating chamber 62a,b in Fig. 4) having a plurality of segments (chambers 62a,b in Fig. 4).
Bencini further teaches that the different segments of the balloon can be filled with different gas or fluids including air, nitrogen, water, saline solution, foam, polymer, or ceramic material ([0041], [0043]) depending upon the need (e.g.  cooling the tissue adjacent to the balloon to prevent damage to the tissue or insulating the thermocouple or electrodes to provide a more accurate temperature), ([0030], [0032]-[0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inflatable/deflatable balloon of Werneth and provide a plurality of segments so that the plurality of segments can be independently inflated with different gas or fluids to provide different functions such as for cooling the adjacent tissue or insulate a portion of the balloon adjacent to a thermocouple for a more accurate assessment of the temperature of the tissue ([0032]-[0033]).
Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werneth as applied to claim 18 above, and further in view of Thapiliyal et al. (hereinafter ‘Thapliyal’ U.S. PGPub. No. 2009/0312755).
In regard to claims 27 and 28, 
Thapilyal teaches providing an anchoring mechanism comprising a cantilever spring (positioning mechanism 14’ in Figs. 5, 6A-6B) or a coil spring (positioning mechanism 14’’’ in Fig. 11) at a distal end of an elongate member for positioning an anchoring the elongate member with respect to an anatomical structure, such as an anatomical lumen ([0058]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the anchoring means of Werneth (inflatable anchor) with the anchoring means of Thapilyal at a distal end of the esophageal probe, as doing so involves routine skilled in the art and provides the same function of anchoring any probe or elongate member with respect to an anatomical structure ([0058]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/17/2021